Citation Nr: 1443066	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable evaluation prior to April 24, 2012, and an evaluation in excess of 20 percent thereafter for status post right knee meniscus repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1983 to June 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2006 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Baltimore, Maryland.

When this claim was before the Board in March 2012, it was remanded for additional development and adjudicative action.  In an August 2012 rating decision, the Appeals Management Center (AMC) increased the Veteran's evaluation from noncompensable to 20 percent disabling, effective April 24, 2012.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the period of the claim, the Veteran's right knee disability has been manifested by dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; flexion has not been limited to less than 45 degrees; and the disability has not resulted limitation of extension, ankylosis, recurrent subluxation, or lateral instability.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for status post right knee meniscus repair have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7 , 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5261 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in March 2006, prior to the initial adjudication of the claim.

The record also reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  Pursuant to the Board's March 2012 remand directive, the Veteran was afforded a VA examination in April 2012.  The Board finds the VA examination report adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The April 2012 VA examiner provided all information required for rating purposes.  Therefore, the Board finds that there has been substantial compliance with the March 2012 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

The Veteran's status post right knee meniscus repair is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258, which provides that dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation

Removal of semilunar cartilage warrants a 10 percent evaluation if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight; a 20 percent evaluation if it is moderate; or a 30 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). 

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a noncompensable rating for status post right knee meniscus repair, effective July 2006, in the rating decision on appeal.  As noted above, during the pendency of the claim, the rating was increased to 20 percent, effective April 24, 2012.

For the reasons explained below, the Board has determined that an initial rating of 20 percent is warranted for the Veteran's status post right knee meniscus repair throughout the period on appeal.

An April 2006 VA examination report notes a history of a torn lateral meniscus in the right knee in 2004, with surgery in March 2005.  The Veteran reported right knee pain, minimal swelling, instability, popping of the knee, and acute flares while running.  The examiner found no swelling or crepitus.  Range of motion testing disclosed extension to 0 degrees and flexion to 120 degrees.  An area of relative hypothesia over the anterior surface of the patella was also noted. 

An October 2008 service treatment record shows that the Veteran received a provisional diagnosis of arthritis of the right knee, repair history of lateral meniscus, and severe limited range of motion with symptoms of severe right knee pain with any weight bearing movement, limited range of motion, crepitus, grating, and tenderness over the lateral meniscus area, with no effusion.

In connection with October 2008 private treatment, the Veteran reported that he was discharged with a 20 percent rating for his right knee and had surgery to repair the lateral side meniscus in 2005.  He stated that the knee caught, popped, was unstable, felt loose, and that he had intense pain while exercising or climbing stairs that affected his ability to sleep.  The physician noted right knee joint stiffness, kneecap "out of place," inability to straighten right knee, with intermittent knee locking during movement, tenderness upon ambulation, with snapping, clicking, or grating sensations but no observed joint swelling, redness, or warmth.  Examination indicated the right knee was tender to palpation, with less than full range of motion, hyperextension, instability, muscle weakness, positive McMurray test, Clarke's sign observed, and pain elicited on flexion and extension throughout range of motion.

According to a November 2008 private treatment record, the Veteran reported that his right knee buckled and he rolled his ankle.  He stated that his symptoms included knee pain, aching, clicking, giving way, popping, and swelling since 2005, that worsened with climbing stairs and running.  The Veteran had normal gait, muscle tone, and alignment, mild tenderness along the lateral aspect of right knee, muscle strength 5/5, normal range of motion, and no evidence of instability or effusion.  The impression was lateral collateral ligament (LCL) tear or sprain.  A November 2008 private radiology study found thinning articular cartilage in the medial compartment, no definite tear of the medial meniscus, no acute tears of anterior or posterior crucial ligaments, and some fraying in the posterior horn of the lateral meniscus for which a subtle tear could not be excluded.  The report also notes several small fluid collections adjacent to tibial insertion of the posterior crucial ligament, collateral ligaments intact, and no chondromalacia patella, significant joint effusion, or Baker cyst.  The report provides an impression of limited study due to motion and could not exclude a subtle tear in the posterior horn of the lateral meniscus.

A December 2008 private treatment record indicates that the Veteran presented with knee symptoms that included aching, clicking, giving way, locking, popping, swelling, and throbbing that were aggravated by climbing stairs, running, twisting, and worsened at night.  The examination disclosed mild tenderness along the lateral aspect of right knee, normal range of motion, normal meniscal tests, and no instability.  An X-ray examination disclosed no acute pathology.  

According to a January 2009 private treatment record, the Veteran reported a history of right knee pain since a meniscus repair surgery that increased after he twisted his right ankle in November 2008.  The right knee had positive McMurray test, with no swelling or tenderness on palpation.  Active extension was normal at 0 degrees, with noted full strength on flexion.  

Pursuant to a March 2012 Board remand directive, the Veteran was afforded another VA examination in April 2012 and reported right knee symptoms of pain, swelling, instability, and buckling that occurred daily.  He indicated that flare-ups occurred from running, stairs, and prolonged walking and sitting and that his symptoms were alleviated with heat, medication, limited activity, and rest.  The examination disclosed right knee flexion of 115 degrees, extension of 0 degrees, with no further limitation upon repetition, and functional loss to include less movement than normal, pain on movement, tenderness to palpation for joint line and soft tissues, normal strength, normal stability, no evidence of patellar subluxation, and a meniscal tear with frequent episodes of joint pain, effusion, and locking.  An April 2012 X-ray examination showed no arthritis, fracture, dislocation, bone destruction, or soft tissue abnormality.

The Board concludes that the Veteran is entitled to a 20 percent disability rating for status post right knee meniscus repair for the entire period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Board notes that the Veteran had surgery for a right knee lateral meniscus tear in 2005 and has consistently claimed symptoms of pain and swelling ever since.  However, the April 2006 VA examination report does not provide a discussion of the severity of symptoms associated with the meniscus (semilunar) cartilage condition, specifically whether symptoms of frequent episodes of joint locking, pain, or effusion were present.  Because the earlier report is not adequate for rating purposes, the Board finds that that the symptoms described in the most recent examination are indicative of the severity of the symptoms for the entire period on appeal.  As noted in an April 2012 VA examination, the Veteran's right knee symptoms included meniscal tear with frequent episodes of joint pain, effusion, and "locking."  The Board resolves reasonable doubt in the Veteran's favor and concludes that meniscal tear with frequent episodes of joint pain, effusion, and "locking," has been present throughout the period of the claim.

A higher rating is not warranted because a 20 percent evaluation is the maximum schedular rating for a disability of the semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258-5259.  

Although the Veteran has complained of instability and instability was found on one occasion in October 2008, the examinations, including an examination in November 2008, have been negative for lateral instability or recurrent subluxations.  Therefore, the Veteran is not entitled to a separate rating for instability.

The impairment contemplated by Diagnostic Code 5258 and Diagnostic Code 5260 (limitation of flexion) is not separate and distinct.  Therefore, the Veteran is not entitled to a separate rating under Diagnostic Code 5260.  In addition, the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5260 because limitation of flexion, even with all pertinent disability factors considered, has not more nearly approximated limitation to 15 degrees than limitation to 30 degrees.  

The Veteran has not been found to have limitation of extension of the knee so a higher rating is clearly not warranted on that basis.

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 20 percent is not warranted for any portion of the initial-rating period.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, swelling, joint locking, effusion, popping of the knee, and functional limitations are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that while the status post right knee meniscus repair is productive of industrial impairment, there is no contention on the Veteran's part or evidence suggesting that the disability is sufficient by itself to render the Veteran unemployable.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to the knee disability has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 20 percent schedular rating is warranted throughout the period of the claim.


ORDER

The Board having determined that a 20 percent rating, but no higher, is warranted for status post right knee meniscus repair throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


